Case 2:19-cv-13008-NGE-APP ECF No. 24, PageID.671 Filed 03/23/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


TERRY WOLSCHLAGER,

             Plaintiff,                               No. 19-13008

v.                                                    Honorable Nancy G. Edmunds

COMMISSIONER OF
SOCIAL SECURITY,

           Defendant.
________________________________________/

                                     JUDGMENT

      The Court having reviewed and fully considered the pleadings filed by the parties

and the Magistrate Judge’s report and recommendation, and for the reasons set forth in

the opinion and order entered this date;

      The report and recommendation is hereby accepted and adopted as the findings

and conclusions of the Court.

      IT IS ORDERED AND ADJUDGED that Plaintiff’s motion for summary judgment

is DENIED, Defendant’s motion for summary judgment is GRANTED, the decision of

the Commissioner of Social Security is AFFIRMED, and this case is hereby

DISMISSED with prejudice.

      SO ORDERED.

                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge

Dated: March 23, 2021
Case 2:19-cv-13008-NGE-APP ECF No. 24, PageID.672 Filed 03/23/21 Page 2 of 2




I hereby certify that a copy of the foregoing document was served upon counsel of
record on March 23, 2021, by electronic and/or ordinary mail.

                               s/Lisa Bartlett
                               Case Manager
